Title: From George Washington to Antoine-Jean-Louis Le Bègue de Presle Duportail, 4 February 1783
From: Washington, George
To: Duportail, Antoine-Jean-Louis Le Bègue de Presle


                        
                            Sir
                            Head Quarters Feby 4. 1783
                        
                        I am favord with your Letter of the 29 January inclosing Copy of Maj. Villefranches Memorial to Congress.
                        The Testimonials already in the possession of Maj. Villefranche will shew the very high opinion I Entertain
                            of his Merit & services—His Memorial meets my approbation and if Congress should think proper to Comply with it
                            the circumstance will afford me pleasure. I am &c.
                    